Citation Nr: 0833495	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-34 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The veteran provided 
testimony before the undersigned Veterans Law Judge at a 
video-conference hearing in June 2008.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in June 
1999.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  


CONCLUSIONS OF LAW

1.  The June 1999 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for hypertension based on new and material evidence are not 
met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a July 2005 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The notice required by Kent was 
provided in July 2005.  

The veteran was notified of effective dates for ratings and 
degrees of disability in November 2007.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, any 
deficiencies in VA's duties to notify the veteran concerning 
effective date or degree of disability for a service 
connection claim is harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.  While the veteran has stated 
that she was treated for hypertension at North Las Vegas 
Community Hospital in 1985, efforts to obtain these records 
were not successful, and the appellant was notified of this.  
See RO letters dated December 3, 2007, and February 6, 2008.  
A VA examination is not necessary for the claim, as it has 
not been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  VA has 
satisfied its assistance duties.

Hypertension

The RO denied service connection for hypertension in June 
1999.  The veteran was notified of this decision and of her 
appellate rights by letter dated June 28, 1999.  She did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the June 1999 decision, the service medical 
records showed no findings of hypertension.  Although the 
veteran gave a history of high or low blood pressure on 
separation examination in October 1984, her blood pressure 
was recorded as 126/82 and clinical evaluation of her heart 
and vascular system was reported as normal.  The post-service 
medical evidence showed that the veteran was diagnosed as 
having hypertension in November 1993, approximately nine 
years following her separation from service.  The RO denied 
the claim because there was no evidence of a definitive 
diagnosis of hypertension during service, or within the one 
year presumptive period following discharge, and because no 
etiological relationship was shown to exist between the 
veteran's hypertension and her active service.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Hypertension may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Evidence obtained since the June 1999 RO decision includes a 
March 2004 VA medical record showing that the veteran is on 
medication for hypertension, as well as subsequent records 
showing findings of hypertension.  Also provided were copies 
of some of the veteran's service medical records and some 
private treatment records.  

New and material evidence has not been received to reopen the 
claim for service connection for hypertension.  Copies of the 
veteran's service medical records were of record in 1999 and 
are, therefore, not new.  Further, additional medical records 
showing findings of hypertension many years after service are 
cumulative.  There was medical evidence before the RO in 1999 
showing that the veteran suffered from hypertension.  
Additionally, the veteran's June 2008 testimony that she had 
hypertension diagnosed in 1985 and had been sick in service 
with headaches, fainting spells, etc., are not competent 
evidence of hypertension, and therefore are not material.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, her testimony is not new, as the veteran had 
claimed that she had hypertension during service on her 
formal submitted in 1999.  Medical records that do not 
mention hypertension, even if new, are not material.  The 
fact that the veteran is presently or was impaired due to 
other medical problems is not a matter in dispute.

None of the new evidence submitted in this case shows the 
presence of hypertension during service or manifest to a 
degree of 10 percent within one year of the veteran's 
separation from service, or a relationship between 
hypertension and an in-service event, disease, or injury.  
There is no medical evidence of record indicating that the 
veteran's hypertension had its onset during active service or 
to a degree of 10 percent within one year of service 
separation, or that is related to any in-service event, 
disease or injury.  Accordingly, the Board finds that the 
evidence received subsequent to June 1999 is not new and 
material and does not serve to reopen the veteran's claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


ORDER

The application to reopen the claim for service connection 
for hypertension is denied.


REMAND

The veteran claims that she was raped or sexually assaulted 
or had sexual trauma in service, and that it has caused her 
to have PTSD.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Service medical records show gynecological treatment on 
several occasions, including evidence of GC contact in 
October 1982.  There was a compassionate reassignment in 
January 1984 and a positive urinalysis in August 1984.  On 
separation examination in October 1984, the veteran gave a 
history of depression or excessive worry and nervous trouble.  
There is a diagnosis of PTSD of record.  VA medical records 
more recent than August 2007 are not of record, and it is 
unclear if the diagnosis is in accordance with DSM-IV, which 
38 C.F.R. § 3.304 requires.  On remand, the RO/AMC should 
also ensure that the veteran's complete treatment records 
from Delta Counseling and Southwest Behavioral Care are 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's records of psychiatric 
treatment from the North Texas Health 
Care System, dated since August 2007.

2.  Make arrangements to obtain any 
medical records of psychiatric 
treatment the veteran has received from 
Southwest Behavioral Care and/or 
Behavioral Healthcare Options, dated 
since 1994, and from Delta Counseling.

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  
Provide the psychiatrist with the 
claims file.  All necessary special 
studies or tests, including 
psychological testing if indicated, are 
to be accomplished.

The psychiatrist is to review the 
claims folder, including the service 
medical records, the service personnel 
records, and all post-service 
psychiatric records.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV.

If the psychiatrist diagnoses PTSD, he 
or she is to provide an opinion as to 
whether evidence dated contemporaneous 
to service shows any indication that a 
personal assault occurred in service.  
Do the service medical or personnel 
records show behavior consistent with 
the aftermath of an assault in service?

The psychiatrist must express an 
opinion as to whether PTSD can be 
related to a stressor or stressors 
reported by the veteran and established 
as having occurred during active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


